ON PETITION FOR REHEARING.
Corn, Chief Justice.
In this case the petition in error was dismissed upon the ground, among others, that no exception was taken in the District Court to the decision complained of, and that, therefore, the matter was not before us for determination. In his application for a rehearing counsel for plaintiff in error urges, upon the authority of Bank v. Buckingham, 12 O. St., 402; Koehler v. Ball, 2 Kan., 160, and other cases, that it is not necessary that exception should be taken to a final judgment in order to obtain a review of it in the appellate court.
Those cases are not authority for the proposition that, be*359cause there is a final judgment in the case and the object of the proceeding in error is to reverse or modify such judgment, therefore no exception need be preserved to the ruling complained of. In all cases there must have been a final judgment or order in the lower court before this court is authorized to exercise its appellate jurisdiction. But the decisions referred to go only to the proposition that when the error complained of is in the judgment itself, as distinguished from the proceedings in the trial, and the error is manifested by an examination of the record proper, such judgment may be corrected or pnodified by the appellate court, although no exception was noted in the trial court. The final judgment in this case is the one required by statute to be entered, and there is no complaint that it is unsupported or otherwise irregular or. defective. But the complaint is that the trial court erred in overruling the objections of plaintiff in error to the order of sale. It is clear that to have this ruling reviewed in the Supreme Court there must have been an exception to it. Plaintiff in error did not obtain from the court below a specific, separate ruling upon her objections, but the effect of the findings and judgment was to overrule them. And, as intimated in our opinion, it would seem that she might have saved the question by a proper exception to the judgment and findings. But, in any event, it would be strange if she could avoid the legal necessity of saving ah exception by suffering the case to go to final judgment without asking-the trial court for a specific ruling upon the questions involved. That would be to reverse the whole order of proceedings in this court and to demand its decision of questions because they were not presented or passed upon in the court below. The cases referred to are not authority for any such proposition.
Counsel also urges that the court heard no evidence except the written return of the administrator and the written report of the commissioner, and hence there was nothing to preserve in a bill of exceptions. But, if it .be conceded that such return and report are a part of the record without *360being brought in by bill of exceptions, yet one of the recitals in the final judgment is, “the court having examined the said return and heard the testimony of witnesses in support thereof,” etc. This very clearly indicates that additional evidence was heard, and, in any event, we have no certificate of the court, in any form, that all the evidence is before us.
A rehearing will be denied.
KNIGHT, J., and Pottur, J., concur.